 




EXHIBIT 10.1




EMPLOYEE AGREEMENT




THIS EMPLOYEE AGREEMENT made as of March 20, 2017, by and between Lightwave
Logic, Inc., a Nevada corporation (the “Company”), whose principal place of
business is at 1831 Lefthand Circle, Suite C; and Michael S. Lebby, PhD
(“Employee”), who resides at 680 Mission St., 24F, San Francisco, CA 94105.




WHEREAS, the Company wishes to procure the services of Employee under the terms
and conditions set forth and Employee wishes to be employed on these terms and
conditions.




WHEREAS, the parties to this Employee Agreement wish to enter into a written
expression of their relationship as Employer and Employee.




THEREFORE, in consideration of the agreements contained in this Employee
Agreement, the parties, intending to be legally bound, agree as follows:




ARTICLE 1

Employment




1.1. Employment. The Company agrees to employ Employee, and Employee accepts
employment with the Company, on and subject to the terms and conditions set
forth in this Employee Agreement.




1.2. Term. Subject to the provisions for termination as provided in Article 9 of
this Employee Agreement, the term of this Employee Agreement shall begin on May
1, 2017 and shall terminate 24 months thereafter (the “Employment Term”). This
Employee Agreement may be renewed for successive 12 month terms upon the written
agreement of the parties hereto that shall be delivered by each party to the
other not less than 60 days prior to the expiration of the existing term.




ARTICLE 2

Duties




2.1. Position and Duties. The Company agrees to employ Employee to act as its
Chief Executive Officer. Employee shall be responsible for performing the duties
as described on Appendix A attached hereto and made a part hereof. Employee
agrees that he will serve the Company faithfully and to the best of his ability
during the Employment Term, under the direction of the Board of Directors of the
Company. The Company and Employee may jointly from time to time to change the
nature of Employee’s duties and job title.




2.2. Time Devoted to Work. Employee agrees that he will devote all of the
necessary business time, attention, and energies, as well as Employee’s best
talents and abilities to the business of the Company in accordance with the
Company’s instructions and directions. Employee may engage in other business
activities unrelated to the Company during the




1







--------------------------------------------------------------------------------

 




Employment Term so long as such other business activities do not interfere with
the terms and conditions of this Employee Agreement.




ARTICLE 3

Place of Employment




3.1. Place of Employment. Employee shall perform his duties under this Employee
Agreement at 680 Mission St, 24F, San Francisco, CA 94105 or at any Company
office of his choosing.




ARTICLE 4

Compensation of Employee




4.1. Base Compensation. For all services rendered by Employee under this
Employee Agreement, the Company agrees to pay Employee the rate of $265,000 per
year ($22,083.33 per month), which shall be payable to Employee not less
frequently than monthly, or as is consistent with the Company’s practice for its
other employees.

 

4.2. Other Compensation. Employee shall receive other compensation as more fully
described on Appendix B, attached hereto and made a part hereof.




4.3. Reimbursement for Business Expenses. Subject to the approval of the
Company, the Company shall promptly pay or reimburse Employee for all reasonable
business expenses incurred by Employee in performing Employee’s duties and
obligations under this Employee Agreement, but only if Employee properly
accounts for expenses in accordance with the Company’s policies.




ARTICLE 5

Personal Time Off (PTO) and Other Paid Absences




5.1. Personal Time Off (PTO). Employee shall be entitled to the PTO as
authorized by the Company outline in the Lightwave Logic Employee Handbook.




5.2. Holidays. Employee shall be entitled to the paid holidays as authorized by
the Company outlined in the Lightwave Logic Employee Handbook.




ARTICLE 6

Key Man Life Insurance




As soon as practicable after the commencement of the Employment Term, the
Company shall start the process to establish a key man life insurance policy on
the life of Employee in the face amount of $1,000,000 or such higher amount as
the Company shall in its sole discretion decide to maintain during the
Employment Term. The effective time period of any key man life insurance policy
on the life of Employee is subject to the discretion of the Board of Directors
of the Company. Any proceeds payable under the policy shall be paid to the
Company.














2







--------------------------------------------------------------------------------

 




ARTICLE 7

Fringe Benefits




Employee shall be entitled to participate in and receive benefits from all of
the Company’s employee benefit plans that are now, or in the future may be,
maintained by the Company for its employees, including, without limitation, the
Company’s health insurance plan. No amounts paid to Employee from an employee
benefit plan shall count as compensation due Employee as base salary or
additional compensation. Nothing in this Employee Agreement shall prohibit the
Company from modifying or terminating any of its employee benefit plans in a
manner that does not discriminate between Employee and other Company employees.




ARTICLE 8

Maintenance of Liability Insurance




So long as Employee shall serve as an executive officer of the Company pursuant
to this Employee Agreement, the Company shall obtain and maintain in full force
and effect a policy of director’s and officer’s liability insurance in
reasonable amounts from an established and reputable insurer. In all policies of
such insurance, Employee shall be named as an insured in such manner as to
provide Employee the same rights and benefits as are accorded to the most
favorably insured of the Company’s officers or directors.




ARTICLE 9

Termination of Employment




9.1. Termination of Employment. Employee’s employment hereunder shall
automatically terminate upon (i) his death (ii) the expiration of the Employment
Term; or (iii) Employee voluntarily leaving the employ of the Company with 15
days prior written notice. In the event that Employee’s employment terminates
upon the expiration of the Employment Term, and the Company elects for any
reason not to renew this Agreement for an additional 12-month term, then the
Company will continue to pay the compensation described in section 4.1 to
Employee for a period of 9 months after the termination of this Employee
Agreement.




9.2. Termination For Employee’s Failure to Meet Performance Standard. Employee’s
employment with the Company shall terminate, at the Company’s discretion, upon
15 days prior written notice to Employee if the Company terminates his
employment hereunder for “cause”. For purposes hereof, “cause” shall include (i)
Employee’s willful malfeasance, misfeasance, nonfeasance or gross negligence,
(ii) any willful misrepresentation or concealment of a material fact made by
Employee in connection with this Employee Agreement; (iii) the willful breach of
any covenant made by Employee hereunder; or (iv) the failure of Employee to meet
the performance standards more fully described in Appendix A attached hereto and
made a part hereof.




Notwithstanding the above, if the Employee is terminated by the Company without
cause during the Employment Term, the Company shall be obligated to pay to
Employee the compensation set forth in Section 4 hereof for the remainder of the
Employment Term or 12 months, whichever is longer.








3







--------------------------------------------------------------------------------

 







ARTICLE 10

Confidential Information




10.1. Confidential Information. The Employee understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.




10.2 Confidential Information Defined. For purposes of this Agreement,
“Confidential Information” includes, but is not limited to, all information not
generally known to the public, in spoken, printed, electronic or any other form
or medium, relating directly or indirectly to: business processes, practices,
methods, policies, plans, publications, documents, research, operations,
services, strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, computer programs, computer software, applications,
operating systems, software design, web design, work-in-process, databases,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, market studies,
sales information, revenue, costs, formulae, notes, communications, algorithms,
product plans, designs, styles, models, ideas, audiovisual programs, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, customer
information, customer lists, client information, client lists, manufacturing
information, factory lists, distributor lists, and buyer lists of the Company or
its businesses or any existing or prospective customer, supplier, investor or
other associated third party, or of any other person or entity that has
entrusted information to the Company in confidence.




The Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.




The Employee understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Employee in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Employee; provided that, such disclosure is through no direct or indirect
fault of the Employee or person(s) acting on the Employee’s behalf.




10.3 Company Creation and Use of Confidential Information. The Employee
understands and acknowledges that the Company has invested, and continues to
invest, substantial time, money, and specialized knowledge into developing its
resources, creating a customer base, generating customer and potential customer
lists, training its employees, and improving its offerings in the field of
advanced organic electro-optic polymer systems and P2ICTM technology.





4







--------------------------------------------------------------------------------

 




The Employee understands and acknowledges that as a result of these efforts, the
Company has created, and continues to use and create Confidential Information.
This Confidential Information provides the Company with a competitive advantage
over others in the marketplace.

10.4 Disclosure and Use Restrictions. The Employee agrees and covenants: (i) to
treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate, or make available
Confidential Information, or allow it to be disclosed, published, communicated,
or made available, in whole or part, to any entity or person whatsoever
(including other employees of the Company) not having a need to know and
authority to know and use the Confidential Information in connection with the
business of the Company and, in any event, not to anyone outside of the direct
employ of the Company except as required in the performance of the Employee’s
authorized employment duties to the Company or with the prior consent of the
Chair of the Board of Directors acting on behalf of the Company in each instance
(and then, such disclosure shall be made only within the limits and to the
extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media,
or other resources containing any Confidential Information, or remove any such
documents, records, files, media, or other resources from the premises or
control of the Company, except as required in the performance of the Employee’s
authorized employment duties to the Company or with the prior consent of the
Chair of the Board of Directors acting on behalf of the Company in each instance
(and then, such disclosure shall be made only within the limits and to the
extent of such duties or consent). Nothing herein shall be construed to prevent
disclosure of Confidential Information as may be required by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation, or order. The
Employee shall promptly provide written notice of any such order to the Chair of
the Board of Directors.

10.5 Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement: (i) The Employee will not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that: (A) is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed under seal in a
lawsuit or other proceeding; and (ii) If the Employee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Employee may disclose the Company’s trade secrets to the Employee’s attorney and
use the trade secret information in the court proceeding if the Employee: (A)
files any document containing trade secrets under seal; and (B) does not
disclose trade secrets, except pursuant to court order.

10.6 The Employee understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Employee first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Employee’s breach of this Agreement or breach by those acting in concert
with the Employee or on the Employee’s behalf.





5







--------------------------------------------------------------------------------

 




ARTICLE 11

Restrictive Covenants




11.1 Acknowledgement. The Employee understands that the nature of the Employee’s
position gives him access to and knowledge of Confidential Information and
places him in a position of trust and confidence with the Company. The Employee
understands and acknowledges that the intellectual services he provides to the
Company are unique, special, or extraordinary because of his leadership skills
and experience in the photonics industry that is necessary to move the Company
into its next level of performance. The Employee further understands and
acknowledges that the Company’s ability to reserve these for the exclusive
knowledge and use of the Company is of great competitive importance and
commercial value to the Company, and that improper use or disclosure by the
Employee is likely to result in unfair or unlawful competitive activity.

11.2 Non-Competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Employee, during the Employment Term and for a period of one (1) year, to run
consecutively, beginning on the last day of the Employee’s employment with the
Company, the Employee agrees and covenants not to engage in Prohibited Activity
within (i) any market area that the Company conducts its business; or (ii) any
contemplated market area that the Company intends to conduct its business within
the following two (2) years of the date of Employee’s termination. “Market area”
shall mean the (i) the United States of America; and (ii) any other country that
the Company conducts its business. “Contemplated market area” shall mean any
country, which the Company has evaluated, is evaluating, or expects to evaluate
and the Company has a reasonable expectation that the Company will conduct
business in such country. Employee agrees that he and the Company may amend the
definition of “market area” and “contemplated market area” from and after the
date hereof to reflect any significant contraction or expansion of the
geographical area in which he performs the services hereunder.

11.3 For purposes of this Section 11, “Prohibited Activity” is activity in which
the Employee contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern, or
any other similar capacity to an entity engaged in the same or similar business
as the Company, including those engaged in the business of developing
fiber-optic modulators that are based on electro-optical polymer material
systems. Prohibited Activity also includes activity that may require or
inevitably requires disclosure of trade secrets, proprietary information or
Confidential Information. The Company regards as its primary, but not exclusive,
competitors any of the companies described as competitors in any of the
Company’s reports filed with the United States Securities and Exchange
Commission. Nothing herein shall prohibit the Employee from purchasing or owning
less than five percent (5%) of the publicly traded securities of any
corporation, provided that such ownership represents a passive investment and
that the Employee is not a controlling person of, or a member of a group that
controls, such corporation.

11.4 This Section 11 does not, in any way, restrict or impede the Employee from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent





6







--------------------------------------------------------------------------------

 




jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order. The Employee
shall promptly provide written notice of any such order to the Chair of the
Board of Directors.

11.5 Non-Solicitation of Employees. The Employee understands and acknowledges
that the Company has a legitimate business interest in retaining its employees,
in particular its scientists and engineers, who are crucial to the growth and
development of the Company. The Employee agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any employee of the Company for a period of one (1)
year, to run consecutively, beginning on the last day of the Employee’s
employment with the Company.

11.6 Non-Solicitation of Customers. The Employee understands and acknowledges
that because of the Employee’s experience with and relationship to the Company,
he will have access to and learn about much or all of the Company’s customer
information. “Customer Information” includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information, and other information identifying facts
and circumstances specific to the customer and relevant to sales or services.
The Employee understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm. The
Employee agrees and covenants, during for a period of one (1) year, to run
consecutively, beginning on the last day of the Employee’s employment with the
Company, not to directly or indirectly solicit, contact (including but not
limited to e-mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact, or meet with the Company’s current, former or
prospective customers for purposes of offering or accepting goods or services
similar to or competitive with those offered by the Company.

ARTICLE 12

Construction




Employee acknowledges and agrees that the covenants and agreements contained in
Sections 10 and 11 of this Employee Agreement are the essence of this Employee
Agreement, and that each of such covenants and agreements is reasonable and
necessary to protect and preserve the interests and business of the Company.
Employee further acknowledges and agrees that: (i) each of such covenants and
agreements is separate, distinct and severable, not only from the other of such
covenants and agreements, but also from the remaining provisions of this
Employee Agreement, (ii) the unenforceability of any such covenants or
agreements shall not affect the validity or enforceability of any other such
covenants or agreements or any other provision or provisions of this Employee
Agreement, and (iii) in the event any court of competent jurisdiction or
arbitrator, as applicable, determines, rules or holds that any such covenant or
agreement hereof is overly broad or against the public policy of the state, then
said court or arbitrator, as the case may be, is specifically authorized to
reform and narrow said covenant or agreement to the extent necessary to make
said reformed and narrowed covenant or agreement valid and enforceable to the
maximum enforceable restriction permitted by law.










7







--------------------------------------------------------------------------------

 




ARTICLE 13

Remedies




In the event of a breach or threatened breach by the Employee of Section 10 or
Section 11 of this Employee Agreement, the Employee hereby consents and agrees
that the Company shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages, or other available forms of
relief.

ARTICLE 14

Proprietary Rights




14.1 Work Product. The Employee acknowledges and agrees that all right, title,
and interest in and to all writings, works of authorship, technology,
inventions, discoveries, processes, techniques, methods, ideas, concepts,
research, proposals, materials, and all other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived, or reduced to practice by the Employee individually or jointly with
others during the period of his employment by the Company and relate in any way
to the business or contemplated business, products, activities, research, or
development of the Company or result from any work performed by the Employee for
the Company (in each case, regardless of when or where prepared or whose
equipment or other resources is used in preparing the same), all rights and
claims related to the foregoing, and all printed, physical and electronic
copies, and other tangible embodiments thereof (collectively, “Work Product”),
as well as any and all rights in and to US and foreign (a) patents, patent
disclosures and inventions (whether patentable or not), (b) trademarks, service
marks, trade dress, trade names, logos, corporate names, and domain names, and
other similar designations of source or origin, together with the goodwill
symbolized by any of the foregoing, (c) copyrights and copyrightable works
(including computer programs), mask works, and rights in data and databases, (d)
trade secrets, know-how, and other confidential information, and (e) all other
intellectual property rights, in each case whether registered or unregistered
and including all registrations and applications for, and renewals and
extensions of, such rights, all improvements thereto and all similar or
equivalent rights or forms of protection in any part of the world (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Company.




For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.





8







--------------------------------------------------------------------------------

 




14.2 Work Made for Hire; Assignment. The Employee acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
“work made for hire” as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company. To the extent that the foregoing does not apply,
the Employee hereby irrevocably assigns to the Company, for no additional
consideration, the Employee’s entire right, title, and interest in and to all
Work Product and Intellectual Property Rights therein, including the right to
sue, counterclaim, and recover for all past, present, and future infringement,
misappropriation, or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company’s rights, title, or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Company would have had in the absence of this Agreement.




14.3 Further Assurances; Power of Attorney. During and after his employment, the
Employee agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect, and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments, and
other documents and instruments as shall be requested by the Company. The
Employee hereby irrevocably grants the Company power of attorney to execute and
deliver any such documents on the Employee’s behalf in his name and to do all
other lawfully permitted acts to transfer the Work Product to the Company and
further the transfer, prosecution, issuance, and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if the Employee
does not promptly cooperate with the Company’s request (without limiting the
rights the Company shall have in such circumstances by operation of law). The
power of attorney is coupled with an interest and shall not be affected by the
Employee’s subsequent incapacity.




14.4 No License. The Employee understands that this Agreement does not, and
shall not be construed to, grant the Employee any license or right of any nature
with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software, or other tools made available to
him by the Company.




ARTICLE 15

Security




15.1 Security and Access. The Employee agrees and covenants (a) to comply with
all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies (“Facilities and
Information Technology Resources”); (b) not to access or use any Facilities and
Information Technology Resources except as authorized by the Company; and (iii)
not to access or use any Facilities and Information Technology Resources in any
manner after the termination of the Employee’s





9







--------------------------------------------------------------------------------

 




employment by the Company, whether termination is voluntary or involuntary. The
Employee agrees to notify the Company promptly in the event he learns of any
violation of the foregoing by others, or of any other misappropriation or
unauthorized access, use, reproduction, or reverse engineering of, or tampering
with any Facilities and Information Technology Resources or other Company
property or materials by others.

15.2 Exit Obligations. Upon (a) voluntary or involuntary termination of the
Employee’s employment or (b) the Company’s request at any time during the
Employee’s employment, the Employee shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, equipment, speakers,
webcams, manuals, reports, files, books, compilations, work product, e-mail
messages, recordings, tapes, disks, thumb drives or other removable information
storage devices, hard drives, negatives and data and all Company documents and
materials belonging to the Company and stored in any fashion, including but not
limited to those that constitute or contain any Confidential Information or Work
Product, that are in the possession or control of the Employee, whether they
were provided to the Employee by the Company or any of its business associates
or created by the Employee in connection with his/her employment by the Company;
and (ii) delete or destroy all copies of any such documents and materials not
returned to the Company that remain in the Employee’s possession or control,
including those stored on any non-Company devices, networks, storage locations,
and media in the Employee’s possession or control.

ARTICLE 16

Publicity




The Employee hereby irrevocably consents to any and all uses and displays, by
the Company and its agents, representatives and licensees, of the Employee’s
name, voice, likeness, image, appearance, and biographical information in, on or
in connection with any pictures, photographs, audio and video recordings,
digital images, websites, television programs and advertising, other advertising
and publicity, sales and marketing brochures, books, magazines, other
publications, CDs, DVDs, tapes, and all other printed and electronic forms and
media throughout the world, at any time during or after the period of his
employment by the Company, for all legitimate commercial and business purposes
of the Company (“Permitted Uses”) without further consent from or royalty,
payment, or other compensation to the Employee. The Employee hereby forever
waives and releases the Company and its directors, officers, employees, and
agents from any and all claims, actions, damages, losses, costs, expenses, and
liability of any kind, arising under any legal or equitable theory whatsoever at
any time during or after the period of his employment by the Company, arising
directly or indirectly from the Company ‘s and its agents’, representatives’,
and licensees’ exercise of their rights in connection with any Permitted Uses.
















10







--------------------------------------------------------------------------------

 




ARTICLE 17

Existing Restrictive Covenants and Indemnification




Employee represents and warrants that (i) Employee is not a party to or subject
to any outstanding contract, agreement or order whereby Employee is prohibited
from entering into this Employee Agreement, or any outstanding restrictive
covenant or noncompetition agreement which would interfere with or prevent
Employee’s employment hereunder as contemplated by this Employee Agreement; (ii)
Employee has performed any and all duties or obligations that he may have under
any contract or agreement with a former Employer or other party, including,
without limitation, the return of all confidential materials; and (iii) Employee
is currently not in possession of any confidential materials or property
belonging to any such former Employer or other party. Employee acknowledges and
agrees that he shall advise the Company in the event that his duties with the
Company should be changed or enlarged in such a manner as to conflict with any
such prior contract, agreement, order or restrictive covenant. Without
limitation on any other rights or remedies available to the Company with respect
to Employee’s breach of his obligations hereunder, Employee shall defend,
indemnify and hold the Company, the Affiliates, and each of their respective
shareholders, officers, directors, employees, counsel, agents, affiliates and
assigns (collectively, the “Company Indemnities”) harmless from and against any
and all direct or indirect demands, claims, payments, obligations, recoveries,
deficiencies, fines, penalties, assessments, actions, causes of action, suits,
losses, diminution in the value of assets of the Company, compensatory,
punitive, exemplary or consequential damages (including, without limitation,
lost income and profits and interruptions of business), liabilities, costs,
expenses, and interest on any amount payable to a third party as a result of the
foregoing, whether accrued, absolute, contingent, known, unknown or otherwise
asserted against, imposed upon or incurred by Company Indemnities, or any of
them, by reason of or resulting from, arising out of, based upon or otherwise in
respect of (1) any conflict between Employee’s employment hereunder and any
prior employment, duty, contract, express or implied agreement, order or
restrictive covenant, or (2) any misrepresentation by Employee hereunder as to
any facts which are the subject matter of any conflict or violation of any prior
contract, agreement, order or restrictive covenant on the part of Employee.




ARTICLE 18

Notice to Future Employers




If Employee’s employment hereunder terminates for any reason, (i) Employee
shall, during the five (5) year period after the effective date of such
termination, inform any subsequent employers, business partners or colleagues of
the existence and provisions of the restrictive covenants sections contained in
this Employee Agreement and, if requested, provide a copy of such provisions of
this Employee Agreement to any such employer, business partner or colleague; and
the Company may, at any time, notify any future employer, business partner or
colleague of Employee of the existence and provisions of the restrictive
covenants sections contained in this Employee Agreement.




















11







--------------------------------------------------------------------------------

 




ARTICLE 19

Notices




Any notice given under this Employee Agreement to either party shall be made in
writing. Notices shall be deemed given when delivered by hand, document delivery
service, or when mailed by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the party at the address set forth
below.




Employee address:




Dr. Michael S. Lebby

680 Mission St., 24F

San Francisco, CA 94105




Company address:




Mr. James S. Marcelli

Lightwave Logic, Inc.

1831 Lefthand Circle, Suite C

Longmont, CO 80501




with a copy to:




David M. Bovi, Esq.

2855 PGA Blvd, Suite 150

Palm Beach Gardens, Florida 33410




Each party may designate a different address for receiving notices by giving
written notice of the different address to the other party. The written notice
of the different address will be deemed given when it is received by the other
party.




ARTICLE 20

Binding Agreement




20.1. Company’s Successors. The rights and obligations of the Company under this
Employee Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.




20.2. Employee’s Successors. This Employee Agreement shall inure to the benefit
and be enforceable by Employee’s personal representatives, legatees, and heirs.
If Employee dies while amounts are still owed, such amounts shall be paid to
Employee’s legatees or, if no such person or persons have been designated, to
Employee’s estate.























12







--------------------------------------------------------------------------------

 




ARTICLE 21

Waivers




The waiver by either party of a breach of any provision of this Employee
Agreement shall not operate or be construed as a waiver of any subsequent
breach.




ARTICLE 22

Entire Agreement




22.1. No Other Agreements. This instrument contains the entire agreement of the
parties pertaining to the employment of Employee by the Company. The parties
have not made any agreements or representations, oral or otherwise, express or
implied, pertaining to the employment of Employee by the Company other than
those specifically included in this Employee Agreement.




22.2. Prior Agreements. This Employee Agreement supersedes any prior employee
agreements pertaining to or connected with or arising in any manner out of the
employment of Employee by the Company. All such agreements are terminated and
are of no force or effect whatsoever.




ARTICLE 23

Amendment of Agreement




No change or modification of this Employee Agreement shall be valid unless it is
in writing and signed by the party against whom the change or modification is
sought to be enforced. No change or modification by the Company shall be
effective unless it is approved by the Company’s Board of Directors and signed
by an officer specifically authorized to sign such documents.




ARTICLE 24

Severability of Provisions




If any provision of this Employee Agreement is invalidated or held
unenforceable, the invalidity or unenforceability of that provision or
provisions shall not affect the validity or enforceability of any other
provision of this Employee Agreement.




ARTICLE 25

Assignment of Agreement




Other than as otherwise provided for in this Employee Agreement, so long as
Employee is an Employee pursuant to this Employee Agreement, the Company shall
not assign this Employee Agreement without Employee’s prior written consent,
which consent shall not be unreasonably withheld. Employee may not assign this
Employee Agreement.




















13







--------------------------------------------------------------------------------

 




ARTICLE 26

Governing Law and Venue




This Agreement shall be deemed to have been entered into by all parties within
the State of California and all questions regarding the validity and
interpretation of this Employee Agreement shall be governed by and construed and
enforced in all respects in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California
without regard to choice of law provisions. The sole and proper venue shall be
the City and County of San Francisco.




ARTICLE 27

Arbitration of Disputes




Any dispute, controversy or claim arising out of or relating to this Agreement,
its enforcement, arbitrability or interpretation, or because of an alleged
breach, default, or misrepresentation in connection with any of its provisions,
including any alleged violation of statute, common law or public policy shall be
submitted to final and binding arbitration before the American Arbitration
Association to be held in the City and County of San Francisco, California
before a single arbitrator, in accordance with the then-current Employment
Arbitration Rules and Mediation Procedures and the Federal Arbitration Act, as
modified by the terms and conditions contained in this paragraph. By initialing
below, Employee agrees to waive all rights to a jury trial. The arbitrator shall
be selected by mutual agreement of the parties or, if the parties cannot agree,
then by striking from a list of arbitrators supplied by the American Arbitration
Association. The arbitrator shall issue a written opinion stating the essential
findings and conclusions on which the arbitrator’s award is based. Employer will
pay the arbitrator’s fees and arbitration expenses and any other costs unique to
the arbitration hearing (recognizing that each side bears its own deposition,
witness, expert and attorney’s fees and other expenses to the same extent as if
the matter were being heard in court). If, however, any party prevails on a
statutory claim that affords the prevailing party attorneys’ fees and costs,
then the arbitrator may award reasonable attorneys’ fees and costs to the
prevailing party. Any dispute as to who is a prevailing party and/or the
reasonableness of any fee or costs shall be resolved by the arbitrator.




This Agreement to arbitrate is freely negotiated between Employee and Employer
and is mutually entered into between the parties. Each party fully understands
and agrees that they are giving up certain rights otherwise afforded to them by
civil court actions, including but not limited to the right to a jury trial.




/s/ MSL By initialing here, Employee acknowledges he has read this paragraph and
agrees with the arbitration provision herein.




























14







--------------------------------------------------------------------------------

 




ARTICLE 28

Acknowledgment




THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND
VOLUNTARILY ENTERS INTO THIS AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES
THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF
HIS CHOICE BEFORE SIGNING THIS AGREEMENT.







IN WITNESS, the parties have executed this Employee Agreement in duplicate on
the date and year first above written.




 

 

Employee,

 

 

 

 

 

 

 

 

/s/ T. E. Zelibor

 

/s/ Michael S. Lebby

Witness

 

Michael S. Lebby

 

 

 

 

 

 

Lightwave Logic, Inc.,

 

 

 

 

 

 

 

 

/s/ T. E. Zelibor

 

By:

/s/ James S. Marcelli

Witness

 

 

James S. Marcelli,

 

 

 

President & COO











15







--------------------------------------------------------------------------------

 




Appendix A




Duties of Employee




Employee, as the Company’s Chief Executive Officer, subject to the control of
the Board of Directors, shall be responsible for:




A.

The overall general management of the Company and supervision of Company
policies, setting the Company’s strategies, formulating and overseeing the
Company’s business plan, raising capital, expanding the Company’s management
team and the general promotion of the Company.

B.

The management of Investor Relations and Corporate communications to the
shareholders, investment community and technical community.

C.

Serving on the Board of Directors.

D.

Such other powers and duties as may be prescribed by the Board of Directors,
which is reasonably agreed upon by Employee.














16







--------------------------------------------------------------------------------

 




Appendix B




Other Compensation




I.

Option Grant:




Options: 350,000 (non-qualified)




Exercise Price: $0.70




Grant Date: 03/20/2017




Expiration Date: 03/19/2027 




Vesting Schedule: The options vest quarterly over one year in equal installments
of 87,500 shares per quarter beginning May 1, 2017. The option grant shall be
made pursuant to the Company’s 2016 Equity Incentive Plan and subject to the
terms of the Plan’s standard non-statutory stock option agreement.







17





